DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-13, 15-19, and 21 have been examined and are rejected. 

	Response to Arguments
	
35 U.S.C. 102/103 Rejection
Applicant’s arguments regarding the 102 and 103 rejection filed on November 30, 2021 have been considered and are persuasive. The previous office action has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-13, 15-19, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murray et al. (USPGPub 2016/0072733) in view of Chang et al. (USPGPub 2017/0097841).

	As per claim 1, Murray teaches a networking system (Murray, see system in fig. 1) comprising:
 a switch coupled to an end host in a first cloud network (Murray, see paragraph [0008], The private network fabric 110 may also include routers, switches, servers, gateways, and so forth, for purposes of establishing communication with private network devices)
 network connector circuitry having a connector endpoint coupled to a port of the switch and having a cloud network connector coupling the connector endpoint to a second cloud network (Murray, see paragraph [0008], public network fabric 102 that accommodates network communications over public Internal Protocol (IP) addresses and private network fabric 110, which accommodates network communications over private IP addresses. In this regard, the public network fabric 102 may include Internet servers, switches, routers, gateways, and the like for purposes of establishing communication with various public network devices 104 coupled to the public network fabric) and 
a controller coupled to the switch and to the network connector circuitry (Murray, see paragraph [0010], the network devices 116 are coupled to a network switch 120, which, in general, controls communications between the network devices 116 and the public and private networks).
Murray doesn’t explicitly teach a network controller configured to provide configuration data to the switch to forward network traffic received by the switch and associated with the second cloud network to the port of the switch and to control the network connector circuitry to implement a connection to the second cloud network for forwarding the network traffic received from the switch.
In analogous art Chang teaches a network controller configured to provide configuration data to the switch to forward network traffic received by the switch and associated with the second cloud network to the port of the switch and to control the network connector circuitry to (Chang, see paragraph [0023], [0029], The public cloud gateway 112 can be configured as a VM switch overlay for interconnecting workloads running in the public cloud 104 via secure access tunnels, and for forwarding network traffic to the private network 102 using the site-to-site tunnel108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chang and apply them on the teaching of Murray a doing so securely extends the private cloud to the public cloud, thus efficiently evaluating the resources offered by multiple public cloud providers. (Chang, see paragraph [0002]).

As per claim 2, Murray-Chang teaches the networking system defined in claim 1, wherein the controller is configured to receive an indication of a network type of the second cloud network and configured to provide a control signal to the network connector circuitry for selectively processing a corresponding driver and a corresponding workflow associated with the network type (Murray, see paragraph [0017], The network switch 120 further includes an electronic (E) port interface 240 for purposes of communicating with the E port interface 240 of another network switch 120; a public (M) port interface 230 for purposes of communicating with the public network devices 104; and a hybrid (P) port interface 250 for purposes of communicating with the hybrid network devices 116 that are capable of controlling their VLAN identity associations).

	As per claim 3, Murray-Chang teaches the networking system defined in claim 2, wherein the first cloud network comprises a private cloud network, and the second cloud network comprises a public cloud network. (Murray, see paragraph [0023], …the hybrid network device 116 communicates with the VLAN unaware network devices 118 on the private network and communicates with the public network devices 104 on the public network).

	As per claim 4, Murray-Chang teaches the networking system defined in claim 3, wherein the indication of the network type comprises an indication of a public cloud platform used to implement the public cloud network. (Murray, see paragraph [0008], public network fabric 102 that accommodates network communications over public Internal Protocol (IP) addresses and private network fabric 110, which accommodates network communications over private IP addresses. In this regard, the public network fabric 102 may include Internet servers, switches, routers, gateways, and the like for purposes of establishing communication with various public network devices 104 coupled to the public network fabric).

	As per claim 5, Murray-Chang teaches the networking system defined in claim 2, wherein the first cloud network comprises a plurality of additional switches, and wherein the controller is configured to identify the port of the switch to which the connector endpoint is coupled and to provide the configuration data to the plurality of additional switches, the configuration data comprising a forwarding table entry associating the network traffic to the connector endpoint (Murray, see paragraph [0008], [0009], [0015], The private network fabric 110 may also include routers, switches, servers, gateways, and so forth, for purposes of establishing communication with private network devices 114).

	As per claim 6, Murray doesn’t explicitly teach the networking system defined in claim 1, wherein the cloud network connector is configured to store a driver and a workflow associated with communicating with a network of a first network type, the second cloud network being of 
	In analogous art Chang teaches the networking system defined in claim 1, wherein the cloud network connector is configured to store a driver and a workflow associated with communicating with a network of a first network type, (Chang, see paragraph [0030], each
public cloud VM 118 can include an agent that provides the network overlay for the
public cloud VM. The agent can be deployed in the cVM as a secure tunnel driver) the second cloud network being of the first network type, and wherein the cloud network connector is configured to process the driver and the workflow to implement the connection to the second cloud network (Chang, see paragraph [0023], The public cloud gateway 112 can be
configured as a VM switch overlay for interconnecting workloads running in the public
cloud 104 via secure access tunnels, and for forwarding network traffic to the private
network 102 using the site-to-site tunnel 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chang and apply them on the teaching of Murray a doing so securely extends the private cloud to the public cloud, thus efficiently evaluating the resources offered by multiple public cloud providers. (Chang, see paragraph [0002]).


As per claim 7, Murray doesn’t explicitly teach the networking system defined in claim 6, wherein the cloud network connector is configured to store at least an additional driver and an additional workflow associated with communicating with an additional network of a second network type.
In analogous art Chang teaches the networking system defined in claim 6, wherein the cloud network connector is configured to store at least an additional driver and an additional 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chang and apply them on the teaching of Murray a doing so securely extends the private cloud to the public cloud, thus efficiently evaluating the resources offered by multiple public cloud providers. (Chang, see paragraph [0002]).

As per claim 8, Murray doesn’t explicitly teach the networking system defined in claim 6, wherein the connection implements a virtual private network (VPN) tunnel connection.
In analogous art Chang teaches the networking system defined in claim 6, wherein the connection implements a virtual private network (VPN) tunnel connection (Chang, see paragraph [0031], the secure site-to-site tunnel or communication link 108 can take one of several forms, such as various types of virtual private networks (VPNs) or Layer 2 (L2) tunneling protocols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chang and apply them on the teaching of Murray a doing so securely extends the private cloud to the public cloud, thus efficiently evaluating the resources offered by multiple public cloud providers. (Chang, see paragraph [0002]).

As per claim 9, Murray doesn’t explicitly teach the networking system defined in claim 6 wherein the connection implements a direct connection between the first cloud network and the second cloud network. 
(Chang, see paragraph [0037], the orchestration engine 320 and the public cloud evaluation agent 312 may be directly connected via control tunnel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chang and apply them on the teaching of Murray a doing so securely extends the private cloud to the public cloud, thus efficiently evaluating the resources offered by multiple public cloud providers. (Chang, see paragraph [0002]).

As per claim 10, Murray-Chang teaches the networking system defined in claim 1, wherein the end host is implemented as computing resources on server hardware and at least a portion of the network connector circuitry is formed from computing resources on additional server hardware. (Murray, see paragraph [0009], the private network fabric 110 may also include routers, switches, servers, gateways, and so forth, for purposes of establishing communication with private network devices 114 (computers, servers, clients, and so forth of a particular business enterprise, for example) of a private network). 

As per claim 12, a method of operating controller circuitry to control a switch in a private cloud network and to control network controller circuitry coupling the private cloud network to a public cloud network(Murray, see paragraph [0008], public network fabric 102 that accommodates network communications over public Internal Protocol (IP) addresses and private network fabric 110, which accommodates network communications over private IP addresses. In this regard, the public network fabric 102 may include Internet servers, switches, routers, gateways, and the like for purposes of establishing communication with various public network devices 104 coupled to the public network fabric)  the method comprising: 
receiving an input indicative of the public cloud network (Murray, see paragraph [0019], communication flow paths between the public network device 104 and the network devices 118. The VLAN unaware network devices 118 are assumed to be incapable of sending or receiving VLAN tagged packets)
 identifying a switch port of the switch coupled to the network connector circuitry (Murray, see paragraph [0008], public network fabric 102 that accommodates network communications over public Internal Protocol (IP) addresses and private network fabric 110, which accommodates network communications over private IP addresses. In this regard, the public network fabric 102 may include Internet servers, switches, routers, gateways, and the like for purposes of establishing communication with various public network devices 104 coupled to the public network fabric) 
controlling the network connector circuitry to form a connection to the public cloud network based on the input, wherein the network connector circuitry comprises storage circuitry for storing a plurality of instruction sets, each associated with communicating with a corresponding type of public cloud network (Murray, see paragraph [0010], the network devices 116 are coupled to a network switch 120, which, in general, controls communications between the network devices 116 and the public and private networks)
Murray doesn’t explicitly teach providing configuration data to the switch to forward a received network packet to the network connector circuitry through the switch port.
In analogous art Chang teaches providing configuration data to the switch to forward a received network packet to the network connector circuitry through the switch port (Chang, see paragraph [0023], [0029], The public cloud gateway 112 can be configured as a VM switch overlay for interconnecting workloads running in the public cloud 104 via secure access tunnels, and for forwarding network traffic to the private network 102 using the site-to-site tunnel108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chang and apply them on the teaching of Murray a doing so securely extends the private cloud to the public cloud, thus efficiently evaluating the resources offered by multiple public cloud providers. (Chang, see paragraph [0002]).

As per claim 13, Murray doesn’t explicitly teach the method defined in claim 12, further comprising: receiving a network policy associated with the public cloud network, wherein the network policy is associated with the configuration data; and providing the configuration data to additional switches in the private cloud network.
In analogous art Chang teaches the method defined in claim 12, further comprising: receiving a network policy associated with the public cloud network, wherein the network policy is associated with the configuration data; and providing the configuration data to additional switches in the private cloud network (Chang, see paragraph [0059], physical servers 724 and 824 can be network elements, which can encompass network appliances, servers, routers, switches, firewalls gateways, bridges, load balancers, modules, or any other suitable devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chang and apply them on the teaching of Murray a doing so securely extends the private cloud to the public cloud, thus efficiently evaluating the resources offered by multiple public cloud providers. (Chang, see paragraph [0002]).



		[Rejection rational for claim 4 is applicable]. 

As per claim 16, Murray-Chang teaches the method defined in claim 12, further comprising: forming a network segment in the private cloud network having a virtual port formed from an underlying switch port coupled to a computing resource for the private cloud network; and forwarding network traffic from the computing resource through the virtual port to the public cloud network using the connection (Murray, see paragraph [0017]-[0019], the network switch 120 includes a device (DX) port interface 220 (DX port interfaces 220-1 and 220-2 for the main network switch 120-1 and DX port interfaces 220-3 and 220-4 for the network switch 120-2 being depicted in FIG. 2 as examples), which communicate over corresponding ports with the VLAN unaware network devices 118. As disclosed herein, the DX port interface 220 selectively adds and removes tags to and from data packets communicated to and from the VLAN unaware network devices 118 for purposes of regulating the VLAN identity association for communications involving the network devices 118. The network switch 120 further includes an electronic (E) port interface 240 for purposes of communicating with the E port interface 240 of another network switch 120; a public (M) port interface 230 for purposes of communicating with the public network devices 104; and a hybrid (P) port interface 250 for purposes of communicating with the hybrid network devices 116 that are capable of controlling their VLAN identity associations).

As per claim 17, Murray doesn’t explicit teach the method defined in claim 16, further comprising: forming a private cloud tenant with an associated virtual router in the private cloud network having a virtual router interface assigned to the network segment, wherein forwarding 
In analogous art Chang teaches the method defined in claim 16, further comprising: forming a private cloud tenant with an associated virtual router in the private cloud network having a virtual router interface assigned to the network segment, wherein forwarding the network traffic comprises forwarding the network traffic from the computing resource through the virtual router interface to the public cloud network using the connection (Chang, see paragraph [0024], the private cloud gateway 110 can establish, from the private cloud 102, the secure site-to-site tunnel 108 to interconnect with the public cloud gateway 112, and interact with a virtual switch controller or Virtual Supervisor Module (VSM) 114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chang and apply them on the teaching of Murray a doing so securely extends the private cloud to the public cloud, thus efficiently evaluating the resources offered by multiple public cloud providers. (Chang, see paragraph [0002]).

As per claim 18, 
		[Rejection ration for claim 17 is applicable]. 

As per claim 19, Murray teaches a non-transitory computer- readable storage medium comprising instructions for:
 receiving information indicative of a switch port coupled to a network connector endpoint at a first cloud network (Murray, see paragraph [0019], communication flow paths between the public network device 104 and the network devices 118. The VLAN unaware network devices 118 are assumed to be incapable of sending or receiving VLAN tagged packets)

(Murray, see paragraph [0008], The private network fabric 110 may also include routers, switches, servers, gateways, and so forth, for purposes of establishing communication with private network devices)
receiving an indication of a network type of the second cloud network, wherein controlling the cloud network connector to form the connection comprises selecting a corresponding workflow with which the connection is formed based on the indication of the network type of the second cloud network; (Murray, see paragraph [0010], the network devices 116 are coupled to a network switch 120, which, in general, controls communications between the network devices 116 and the public and private networks)
Murray doesn’t explicitly teach receiving a network policy associated with communicating with the second cloud network; and based on the network policy, sending configuration data to switches in the first cloud network, the configuration data comprising information for identifying a set of network packets to be communicated with the second cloud network and information for forwarding the set of network packets to the network connector endpoint.
In analogous art Chang teaches receiving a network policy associated with communicating with the second cloud network; and based on the network policy, sending configuration data to switches in the first cloud network, the configuration data comprising information for identifying a set of network packets to be communicated with the second cloud network and information for forwarding the set of network packets to the network connector endpoint (Chang, see paragraph [0023], [0029], The public cloud gateway 112 can be configured as a VM switch overlay for interconnecting workloads running in the public cloud 104 via secure access tunnels, and for forwarding network traffic to the private network 102 using the site-to-site tunnel 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Chang and apply them on the (Chang, see paragraph [0002]).

As per claim 21, 
		[Rejection rational for claim 2 is applicable]. 

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murray et al. (USPGPub 2016/0072733) in view of Chang et al. (USPGPub 2017/0097841) and further in view of Yadav et al. (USPGPub 2016/0315811).

As per claim 11, Murray-Chang doesn’t explicitly teach the networking system defined in claim 10, wherein the switch comprises a leaf switch coupled to the connector endpoint, the connector endpoint formed from the computing resources on the additional server hardware.

In analogous art Yadav teaches the networking system defined in claim 10, wherein the
switch comprises a leaf switch coupled to the connector endpoint, the connector endpoint formed from the computing resources on the additional server hardware (Yadav, see
 paragraph [0047], Spine switches 302 connect to leaf switches 304 in the fabric 312. Leaf
 switches 304 can include access ports (or non-fabric ports) and fabric ports. Fabric ports can provide uplinks to the spine switches 302, while access ports can provide connectivity for devices, hosts, endpoints, VMs, or external networks to the fabric 312).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Yadav and apply them on the (Yadav, see paragraph [0049]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.